TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-000464-CV



                     Victory Cheval Holdings; LLC, Garrett Jennings; and
                         Castle Crown Management, LLC, Appellants

                                                  v.

Dennis Antolik; Victor Antolik; and Cheval Manor, Inc. d/b/a Austsin Polo Club, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. C-1-GN-14-002607, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                This is an interlocutory appeal from a trial court order granting temporary injunctive

relief. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). Appellees have filed a motion for contempt,

contending that the appellants have violated the temporary injunction. Alternatively, appellees request

that we refer their motion to the trial court.

                Without considering the merits of appellees’ motion for contempt, pursuant to

Rule 29.4(a) of the Texas Rules of Appellate Procedure, we refer appellees’ motion to the trial court

and instruct the court to hold an evidentiary hearing on appellees’ motion and grant appropriate

relief, if any. See Tex. R. App. P. 29.4(a). Following the hearing, the parties should order the

appropriate supplementary clerk’s and reporter’s records to be prepared and forwarded to this Court

no later than October 2, 2015.
              It is ordered September 10, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Abated and Remanded

Filed: September 10, 2015




                                              2